Citation Nr: 9931689	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  97-18 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1981 to 
November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1. The veteran has not provided competent medical evidence of 
present hearing loss that could be related to active 
service.

2. The record contains no competent evidence showing that the 
veteran's low back disability is causally related to any 
incident of service.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran has not submitted evidence of a well-grounded 
claim for service connection for a low back disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Service Connection Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection can also 
be granted for certain chronic diseases, including arthritis, 
if manifest to a degree of 10 percent or more within one year 
of separation from active service as well as for organic 
diseases of the nervous system, including sensorineural 
hearing loss, if they become manifest to a degree of 
10 percent or more within one year of separation from active 
service.  38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. 
§ 3.309(a).

The United States Court of Veterans Appeals for Veterans 
Claims (Court) has held that a claimant may establish direct 
service connection for hearing loss if evidence shows that a 
hearing loss is causally related to an injury or disease 
incurred during active service.  Hensley v. Brown, 5 Vet. 
App. 155, 164 (1993).

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385.  Impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating that in order for a claim 
to be well grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  


Bilateral Hearing Loss Claim

In statements in support of his claim, the veteran has 
maintained that he was exposed to acoustical trauma as a 
result of his position as a cannon crewman during active 
duty.  Service medical records include a September 1983 
reference audiogram which showed the veteran's hearing 
acuity, in pure tone thresholds (decibels) was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
5
10
LEFT
5
10
10
0
5

The report indicates that the veteran was previously issued 
triple flange earplugs.

The veteran has also contended that he suffered hearing loss 
as a result of an ear infection documented in the service 
medical records.  Service medical records from May 1984 show 
the veteran was seen for complaints of a reduced hearing 
bilaterally and pain in his left ear.  The veteran reported 
that he had a hearing infection.  Physical examination showed 
cerumen impaction bilaterally.  The external auditory canals 
were cleaned and the tympanic membranes were found to be 
normal.  

The veteran underwent audiological evaluation in August 1984. 
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
0
LEFT
15
15
5
5
10

A March 1994 psychiatry admission note indicates that the 
veteran had suffered a head injury with loss of consciousness 
in October 1993 as a result of an assault, and that he was 
subject to numerous other assaults as well as falls while 
intoxicated.

VA clinical notes from February 1995 show that the veteran 
reported that he was going deaf in his ear due to a pin being 
stuck in that ear during the military.

The veteran underwent a VA audiological evaluation in 
November 1995.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
15
30
LEFT
25
15
10
10
5

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 94 in the left ear.

As evidenced by the speech audiometry ability demonstrated at 
the most recent examination, the veteran has hearing loss in 
his right ear.  However, based upon the evidence of record, 
the Board finds that competent medical evidence has not been 
submitted which demonstrates that the veteran has a hearing 
loss disability which is the result of an injury or disease 
incurred in, or aggravated by, active service.  Service 
medical records show hearing within normal limits for VA 
purposes at the time of the veteran's last audiogram during 
active duty which is of record.  The first report of hearing 
loss was in conjunction with his application for benefits, in 
July 1995, more than 10 years after his discharge from active 
service and the first competent medical evidence of a hearing 
loss was the November 1995 VA audiogram.  That report, 
however, failed to document that the veteran has a hearing 
loss disability in either ear.  See 38 C.F.R. § 3.385.

Although the veteran sincerely believes that his present 
hearing loss is the result of exposure to acoustical trauma 
during active service, he is not competent to provide a 
medical opinion as to this matter.  While he is competent to 
testify as to symptoms he experiences, he is not competent to 
provide a medical opinion because this requires specialized 
medical knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  


Low Back Claim

Service medical records show that the veteran first 
complained of backaches in September 1983 with no history of 
trauma.  In October 1983 the veteran reported low back pain 
of 2 weeks duration.  Physical examination revealed full 
range of motion with pain and palpable lumbosacral muscle 
spasm.  The following day the veteran reported a 10 month 
history of lower back pain which began when the veteran 
lifted a water can.  Low back tenderness was again reported 
in March 1984 secondary to lifting a heavy object.  Objective 
findings were gross paravertebral spasm of the lumber region 
with point tenderness at L3-S1 on the right, 2-6 centimeters 
(cm) from the midline.  Range of motion was decreased by 60 
percent.  The veteran claimed reproducible radiculopathy on 
the right with Tinel's sign test and straight leg raises.  X-
rays showed minimal scoliotic curve but were otherwise 
normal.  The assessment was low back strain with spasm.

VA outpatient treatment records show that the veteran has 
been diagnosed with chronic habitual polysubstance dependency 
and possible organic disorder.  He has reported a history of 
low back injury during active duty secondary to lifting a 
large projectile.  In March 1993, a psychiatric intake 
medical record shows normal curvature of the spine with no 
costovertebral angle tenderness.  In early June 1993, when 
the veteran complained of low back pain, the diagnostic 
impression was lumbago.  Later that month the veteran 
reported additional radiating pain down his left leg.  
February 1996 x-rays showed degenerative joint disease of the 
spine at L5-S2.  June 1997 physical examination showed no 
deformities of the spine, costovertebral angle tenderness or 
muscle spasm.  The outpatient records show that the veteran 
complained of back pain on several occasions during 1997 and 
1988.

The Board finds that competent medical evidence has not been 
submitted which demonstrates that the veteran's current back 
disability is related to service.  The Board notes that the 
veteran reported low back pain during active duty, however, 
the veteran's reports with regard to the date and 
circumstances of onset are inconsistent and not supported by 
a contemporaneous record of treatment at the time of the 
alleged injury.  In any event, it is apparent that the 
veteran's in-service complaints concerning the back were 
acute and transitory, and resolved without residual 
disability.  The more recent submitted clinical evidence 
reflects the presence of chronic back disability, but does 
not causally link the present back disorder to service.  The 
Board notes the complaints of occasional pain first 
documented in 1993, however, earliest competent evidence of 
chronic back disability is dated in July 1995, more than 10 
years after the veteran's discharge from service.  

The only evidence of a nexus between current back pathology 
and service is the veteran's own opinion.  While he is 
competent to testify as to symptoms he experiences, he is not 
competent to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

Conclusion

The Court has held that medical evidence is required to 
demonstrate the relationship between a present disability and 
claimed continuity of symptomatology unless the relationship 
is one for which a lay person's observation is competent.  
See Savage, 10 Vet. App. at 497.  In this case, the evidence 
as to continuity of symptomatology is also not competent to 
establish a nexus.  Consequently, the Board finds the veteran 
has not submitted evidence of a well-grounded claims for 
service connection for hearing loss or low back disability.  
See 38 U.S.C.A. § 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground these service connection claims.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a low back disability 
is denied.




		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

